United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2319
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                 Myron Jay Azure

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                     for the District of North Dakota - Eastern
                                   ____________

                            Submitted: April 12, 2021
                               Filed: July 9, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Myron Azure pleaded guilty to aggravated sexual abuse of a child. See 18
U.S.C. §§ 1153, 2241(c). As part of the plea agreement, he waived his “right[] to
appeal . . . [his] sentence” unless, as relevant here, his prison term exceeded “the
upper end of the applicable guidelines range.” The Sentencing Guidelines
recommended a sentence of life in prison, which is exactly what the district court1
gave him. Azure argues that his sentence is substantively unreasonable and that he
was ineligible for an enhancement and an upward adjustment he received. See
U.S.S.G. §§ 2A3.1(b)(3), 3D1.4.

       None of these issues are properly before us because Azure waived his right to
appeal. Reviewing the validity and applicability of the appeal waiver de novo, see
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010), we conclude that it is
unambiguous, enforceable, and applicable. See United States v. Andis, 333 F.3d 886,
889–92 (8th Cir. 2003) (en banc) (explaining that an appeal waiver will be enforced
if the appeal falls within the scope of the waiver, the defendant knowingly and
voluntarily entered into the plea agreement and the waiver, and enforcing the waiver
would not result in a miscarriage of justice).

      We accordingly grant the government’s motion to dismiss the appeal.
                     ______________________________




      1
       The Honorable Peter D. Welte, Chief Judge, United States District Court for
the District of North Dakota.

                                        -2-